DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 14 and 19, the limitation “the inner cavity is configured to allow upper and lower ends of the support rod to pass through or not pass through” renders the claim indefinite in the Examiner’s position.  It is unclear what the Applicant is intending to claim with this limitation since it does not specify what is passing through what.  The cavity (11) as shown in Fig. 2, appears to extend from the top to the bottom of the support rod (110).  Is the Applicant referring to the cavity being open ended or is there some other configuration to which the limitation is drawn towards?  Appropriate clarification is requested.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson US 2011/0114807 (hereinafter Richardson) in view of Grassal US 2016/0091007 (hereinafter Grassal).
Re. Cl. 1, Richardson discloses: A treetop support (Fig. 3b), applicable to a treetop of a Christmas tree to allow a treetop decorative piece to be fixed to the treetop of the Christmas tree by the treetop support (see Fig. 3b, applicable to the top of a tree via 10 and holding a decorative piece via 26b); wherein the treetop support comprises a support body (28, Fig. 3b), and a support assembly (26b, Fig. 3b) and an adjustment assembly (40, Fig. 3b) that are fitted on the support body (see Fig. 3b), wherein the support assembly comprises at least two support members (see 42, Fig. 3b), the outer surface of each of the support members being formed as a support surface (see Fig. 3b, Paragraph 0036, Lines 1-6).
Re. Cl. 9, Richardson discloses: A treetop support (Fig. 3b), applicable to a treetop of a Christmas tree to allow a treetop decorative piece to be fixed to the treetop of the Christmas tree by the treetop support (see Fig. 3b, applicable to the top of a tree via 10 and holding a decorative piece via 26b); wherein the treetop support comprises a support body (28, Fig. 3b), and a support assembly (26b, Fig. 3b) and an adjustment assembly (40, Fig. 3b) that are fitted on the support body (see Fig. 3b), wherein the support assembly comprises a plurality of support members (42, Fig. 3b), each of the support members being pivotably fitted on the support body (see Fig. 3b), an outer surface of each of the support members being formed as a support surface (see Fig. 3b, Paragraph 0036, Lines 1-6). 
Re. Cls. 1 and 9, Richardson does not disclose wherein the support body comprises a support rod, an upper end of each of the support members being pivotally fitted on an upper end of the support rod, the support surfaces being collectively formed as a cylindrical support surface or a prismatic surface of the support assembly; and the adjustment assembly is displaceably arranged along an extending direction of the support rod, and the adjustment assembly comprises an adjustment portion, the adjustment portion being fitted on a lower end or an inner wall of each of the support members (Cl. 1) or; the adjustment assembly is displaceably arranged along an extending direction of the support body, and the adjustment assembly is fitted on a lower end or an inner wall of each of the support members (Cl. 9). Grassal discloses an expandable fixing device (see 2, 6, 4 and 6b Fig. 1) which includes a support body (4, Fig. 1), a support assembly (6, Fig. 1) and an adjustment assembly (2, Fig. 1).  Re. Cl. 1, Grassal discloses the support body comprises a support rod (see 4, Fig. 1), an upper end of each of the support members being pivotally fitted on an upper end of the support rod (see Fig. 1, Paragraph 0030, Lines 1-5), the support surfaces being collectively formed as a cylindrical support surface or a prismatic surface of the support assembly (see Fig. 1, the three arms 6 would form a prismatic surface); and the adjustment assembly is displaceably arranged along an extending direction of the support rod (see Fig. 1 or 7, the adjustment assembly 2 is adjustable along an extension direction of the threaded portion of 4), and the adjustment assembly comprises an adjustment portion (see Fig. 1, surface of 2 which engages 6 to drive them outwards), the adjustment portion being fitted on a lower end or an inner wall of each of the support members (see Fig. 1).  Re. Cl. 9, Grassal discloses the adjustment assembly is displaceably arranged along an extending direction of the support body (see Fig. 1 or 7, the adjustment assembly 2 is adjustable along an extension direction of the threaded portion of 4), and the adjustment assembly is fitted on a lower end or an inner wall of each of the support members (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the scissor mechanism of Richardson with the Grassal mechanism since Grassal discloses that such a modification enables for manual activation by rotating the fastener or torsion member (Abstract, Lines 5-7).  Furthermore, it has been held to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace one known means for another to achieve a predictable result.  Since both Richardson and Grassal discloses known means of expanding a fastener, it would have been obvious to one skilled in the art to substitute one method for the other. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Grassal as applied to claims 1 and 9 above, and further in view of English US 2014/0225486 (hereinafter English).
Re. Cl. 11, Grassal discloses the support body comprises a support rod; (see 4, Fig. 1) and that the arms rotate outwardly, like a tripod, but does not explicitly disclose how they are attached to the device 8 (Paragraph 0030, Lines 1-3). Therefore, Grassal does not disclose the support member and the support rod are correspondingly provided with a pivot shaft and a shaft base respectively. English discloses an expanding fastener (Fig. 1) which includes support members (48, Fig. 5) attached to a support rod (41, Fig. 5) that are pivotally attached (see Fig. 5, via 56-57).  Re. Cl. 11, English discloses the support member and the support rod are correspondingly provided with a pivot shaft and a shaft base respectively (see 57 and 56, Fig. 5).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Grassal device to have the arm pivotally connected via a shaft and shaft base as disclosed by English since Grassal discloses the arms can be attached to rotate outwardly like a tripod (Paragraph 0030, Lines 1-3) and English discloses a known manner of attaching arms in a tripod fashion (see Fig. 5). 
Allowable Subject Matter
Claims 2-8, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubokawa US 3534650, Carnevali US 2015/0198190, and Cashin US 9220349 disclose other known fastening devices which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632